Case 2:20-cv-02443-GW-JEM Document 20 Filed 09/29/20 Page 1 of 1 Page ID #:68

                                                                            JS -6
  1 Elliot Gale (State Bar No. 263326)
      egale@gajplaw.com
  2 Joe Angelo (State Bar No. 268542)
      jangelo@gajplaw.com
  3 Gale, Angelo, Johnson, & Pruett, P.C.
      1430 Blue Oaks Blvd., Ste. 250
  4 Roseville, California 95747
      Telephone: 916-279-7778
  5 Facsimile: 916-721-2767

  6 Attorneys for Plaintiff
      Lakisha Long
  7

  8
                            UNITED STATES DISTRICT COURT
  9
           CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
 10

 11
      LAKISHA LONG,                              Case No.: CV 20-2443-GW-JEMx
 12

 13
                   Plaintiff,
                                                 ORDER
 14         vs.
 15 US BANK, N.A., ELAN FINANCIAL
      SERVICES
 16                Defendants.
 17

 18
                                           ORDER
 19
            Pursuant to the stipulation of the Parties, US Bank, N.A. and Elan Financial
 20
      Services are dismissed with prejudice and each party shall bear its own attorneys’
 21
      fees and costs.
 22

 23
            IT IS SO ORDERED.
 24

 25
      DATED: September 29, 2020
 26                                         Hon. George H. Wu
                                            UNITED STATES DISTRICT JUDGE
 27

 28

                                                1
                                         [PROPOSED] ORDER
